Citation Nr: 1340271	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  10-37 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include any residuals of an in-service lung surgery and chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1969 to June 1971.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the RO.

In December 2011, the Veteran testified from the RO by way videoconference technology at a hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In May 2013, the Board remanded this matter for evidentiary development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  As such, remand is necessary at this time to obtain a thorough and complete medical opinion that considers the Veteran's claim for service connection under the theory of aggravation.

The Veteran avers that he experiences respiratory disability as the residual of surgery performed during service.  Specifically, in the November 2013 appellate brief, the Veteran's representative asserts that the May 2013 VA examiner's opinion was based on an inaccurate factual premise (that the Veteran was able to return to work after the surgery in 1971).  Also, the May 2013 VA examiner was not prompted to consider the theory of aggravation.

Pursuant to the Board's May 2013 remand, the Veteran was afforded a VA examination in August 2013 when the Veteran was found to have COPD and a history of a left spontaneous pneumothorax.  He reports having had surgery in service for his left lung pneumothorax.  

On a report dated in March 1971, during service, the Veteran was noted to have a diagnosis of recurrent spontaneous pneumothorax.  It was noted that he had a spontaneous pneumothorax seven years prior to service.  He had no recurrences of the pneumothorax since his surgery.  

The Veteran asserts that he developed COPD about ten years ago and began home oxygen therapy last year.  This is now continuous.  He also reported a history of smoking for about twelve years, stopping around age 32.  

In concluding that a respiratory disorder was less likely than not incurred in or caused by the claimed in-service injury, the VA examiner reasoned that the Veteran was treated for a recurrent spontaneous pneumothorax in service and recovered from the procedure without residuals and was able to return to work without difficulty as a machinist and perform duties operating a truck upon leaving service (The Veteran later claimed this was not accurate).  

The VA examiner explained that recurrent spontaneous pneumothorax was not a known medical cause of COPD or emphysema and stated that his current diagnosis of COPD would most likely be due to his history of smoking.  

To the extent that the Veteran clearly had a lung condition in service that required surgery and a history of lung problems after service, the VA examiner should address whether any residuals of the spontaneous pneumothorax and lung surgery aggravated the claimed lung disease manifested by COPD.

Thus, the Board finds that a supplemental VA medical opinion is needed to determine whether the any current respiratory disability, to include COPD, is caused or aggravated by the residuals of his in-service lung condition.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.310; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As the Board is obligated to consider the Veteran's claim under all viable theories of service connection under these facts, an addendum opinion is ordered.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The examiner, in providing a full opinion, should understand the meaning of the term "aggravation" for VA purposes.  Under 38 C.F.R. § 3.310, which governs situations where a service-connected disability or injury causes a nonservice-connected disability to worsen, "aggravation" means "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should take all indicated steps to obtain an addendum medical opinion either from the VA examiner who conducted the May 2013 examination or another suitable examiner.  The case-file (VBMS) should be made available for review and be reviewed in connection with rendering the opinion.  The examiner should review the directives outlined in this remand.

The examiner should offer a clear, well-supported medical opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently existing respiratory disability to include COPD was caused or aggravated by the residuals of left spontaneous pneumothorax and lung surgery performed in 1971 during service. 

The examiner should note that for VA purposes, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. 

If there is aggravation, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.

The Board accepts the following as fact, and such facts should be considered by the examiner in rendering the medical opinion:

* The Veteran underwent surgery in service for his left lung due to a spontaneous pneumothorax.  On a report dated March 1971, the Veteran had a diagnosis of recurrent spontaneous pneumothorax.  He was noted to have had a spontaneous pneumothorax seven years before the in-service surgery, prior to service.  

* The Veteran was not able to return to active duty after his in-service left lung surgery and hospitalization.

* Since separation from service, the Veteran reports to have continued problems with his lungs.  He has had episodes of pneumonia, and has a post-service diagnosis of emphysema and COPD.

A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why.

2.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



